DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/13/21 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1-3, 5 and 7-8 are amended and claims 4 and 6 are canceled. 
  
Claim Interpretation
The interpretation of (1) “a terminal control unit”;  (2) “an information processing device”; (3) “a housing state detection unit” have been withdrawn as a result of the amendment deleting these terms. 

	
Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn as a result of the amendment. 


Allowable Subject Matter
Claims 1-3, 5 and 7-8 are allowed. The allowed subject matter includes
“A terminal comprising: a processor; and 
a touch panel that displays an image and accepts a touch operation, 
wherein the processor
causes the touch panel to display a vehicle control screen on which an operation button allowing the touch operation is displayed, moves a position of the operation button following a movement of a position of the touch operation, and maintains a state where the touch operation is performed on the operation button when the position of the touch operation moves after the touch operation is performed on the operation button displayed on the vehicle control screen, and 
transmits a propulsion instruction signal instructing propulsion of a vehicle to the vehicle while the touch operation is being performed on the operation button displayed on the vehicle control screen, and stops transmission of the propulsion instruction signal in response to ending of the touch operation on the operation button, 
wherein the processor 
causes the touch panel to display a lock screen on which a slide bar being a strip-shaped object and a slide button are displayed, the slide button being positioned at one end of the slide bar, moving along the slide bar in accordance with a swipe operation, which is an operation of moving the position with which a finger is in contact with while maintaining the state where the finger is in contact with the touch panel, and moving to the one end of the slide bar in response to ending of the swipe operation,
displays the lock screen in which the vehicle control screen is covered by a dark- colored mask image as a background, and makes the color of the mask screen covering the vehicle control screen lighter as the slide button moves from the one end to the other end of the slide bar, and changes a screen to be displayed on the touch panel from the lock screen to the vehicle control screen when the slide button is positioned at another end of the slide bar by the swipe operation for a predetermined period of time and changes the slide button positioned at the other end of the slide bar to the operation button so as to cause the slide button to function as the operation button” as recited in claim 1 and similarly recited in claims 7 and 8. Claims 2-3 and 5 are allowed on the basis of their dependency. 
The closest prior art, Valasek in view of Chaudhri discloses 
a terminal (14, 26, FIG. 1-4) and comprising: 
a touch panel that displays an image and accepts a touch operation (p. 4, ¶4 “virtual operating device displayed on a screen operable by touching the screen”); and 
a terminal control unit that causes the touch panel to 
display a vehicle control screen on which an operation button allowing the touch operation is displayed (FIG. 2-4), 
moves a position of the operation button following a movement of a position of the touch operation (p.7 last paragraph “operating a motor vehicle by remote control by means of a mobile device”) (p. 7, ¶ 3 “operating device 28 in the form of a circle displayed on the screen 30 of the mobile device 14. 
However, the combined teachings of Valasek and Chaudhri fail to disclose the extremely detailed combination of control display operations and control output commands in the required order of claim 1, including specific displays when the display is locked versus unlocked (i.e., wherein the processor 
causes the touch panel to display a lock screen on which a slide bar being a strip-shaped object and a slide button are displayed, the slide button being positioned at one end of the slide bar, moving along the slide bar in accordance with a swipe operation, which is an operation of moving the position with which a finger is in contact with while maintaining the state where the finger is in contact with the touch panel, and moving to the one end of the slide bar in response to ending of the swipe operation,
displays the lock screen in which the vehicle control screen is covered by a dark- colored mask image as a background, and makes the color of the mask screen covering the vehicle control screen lighter as the slide button moves from the one end to the other end of the slide bar, and changes a screen to be displayed on the touch panel from the lock screen to the vehicle control screen when the slide button is positioned at another end of the slide bar by the swipe operation for a predetermined period of time and changes the slide button positioned at the other end of the slide bar to the operation button so as to cause the slide button to function as the operation button”) in amended claim 1. 
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/
Primary Examiner, Art Unit 3667